The petitioner applied for a license to sell alcoholic beverages for on-premises consumption. His application was approved by the Westchester county alcoholic beverage control board but was denied by the State Liquor Authority on the grounds that the street was sparsely populated and that there were sufficient licensed places for the needs of the community. The petitioner brings this proceeding to review, pursuant to article 78 of the Civil Practice Act, upon the ground that the disapproval of the application was arbitrary, capricious and unwarranted. Determination unanimously confirmed, with ten dollars costs and disbursements. No opinion. Present — Lazansky, P. J., Davis, Johnston, Adel and Close, JJ.